Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1 and 7 are pending.
Applicant’s arguments filed on 11/05/2021, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicant’s amendments filed on 11/05/2021, have been fully considered. Applicant has cancelled claims 2-6 and 8-20. Therefore, claims 1 and 7 are subject of the Office action below.

Claim Rejections - 35 USC § 102-Maintained
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The rejection of claim 1 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chinhin (JH09315964A, published on 12/09/1997, Machine Translation, cited in the previous Office action used in the instant rejection) as evidenced by Pande (Research J. Pharmacy and Technology, 2010, 3(1), 79-81, abstract, cited in the previous Office action), is maintained for the reasons of record set forth in the previous Office action mailed on 11/02/2021, of which said reasons are herein reiterated.
Independent claim 1 is drawn to a method for reducing pain in a subject comprising applying to the skin surface of the subject, a patch for
a low dose of a therapeutically effective amount of an active ingredient;
a pharmaceutically acceptable carrier; and 
a permeation enhancer or excipient, or any combination thereof.
The instant specification discloses: i) the term “low dose’ as referring to the amount of an active agent (lidocaine) that is less than 5wt% (see ¶ 0099); and ii) that carrier is a matrix drug carrier such as acrylic based adhesives (see ¶ 0061).
Regarding claim 1, Chinhin teaches a method reducing pain in a patient comprising administering to the vicinity of the shoulder joint of the patient (see ¶ 0019), a patch (see ¶ 0015, Example 1), consisting of:
2wt% (a low dose, see discussions above) of lidocaine (an active agent);
acrylic ester adhesive (a pharmaceutically acceptable carrier, see discussions above); and 
ethyl acetate (a permeation enhancer, as evidenced by Pande1).
Regarding claim 1, the intended use of a patch consisting of: 1) a low dose of a therapeutically effective amount of an active ingredient; 2) a pharmaceutically acceptable carrier; and 3) a permeation enhancer or excipient, or any combination thereof, for transdermal delivery of lidocaine, is an inherent property of the patch. Any properties exhibited by or benefits provided by the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicants disclose and/or claim are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. In the instant case, Chinhin as evidenced by Pande discloses is a patch consisting of:  1) a low dose of lidocaine; 2) a pharmaceutically acceptable carrier; and 3) a permeation enhancer (see discussions above).
Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.
Therefore, claim 1 is anticipated by Chinhin as evidenced by Pande.
Response to the Applicant’s Arguments
Applicant’s response filed on 11/05/2021, did not address the specific grounds of rejection as discussed in the previous Office Action setting and reiterated above. 
For the reasons above and those made of record in the previous Office action, the rejections are maintained. 

Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1 and 7 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chinhin (JH09315964A, published on 12/09/1997, Machine Translation, cited in the previous Office action used in the instant rejection) as evidenced by Pande (Research J. Pharmacy and Technology, 2010, 3(1), 79-81, abstract, cited in the previous Office action), as apply to claim 1 above, and in view of Gammaitoni (Current Medical Research and Opinion, 2004, 20(2), S13-S19, cited in the previous Office action), is maintained for the reasons of record set forth in the previous Office action mailed on 11/02/2021, of which said reasons are herein reiterated.
The limitations of claim 1 as well as the corresponding teachings of Chinhin as evidenced by Pande are described above, and hereby incorporated into the instant rejection.
Claim 7 is similar to claim 1, however, claim 7 differs slightly from claim 1 in that claim 7 requires:
3.6 wt% to less than 5 wt% lidocaine, as the active agent; and
pain caused by degenerative bone disease.
Regarding claim 7, Chinhin discloses a patch consisting of 0.5 to 5 wt% of lidocaine or pharmaceutically acceptable salt thereof (see ¶ 0009). The claimed 3.6 wt% to less than 5 wt% lidocaine overlaps or lies inside the range of 0.5 to 5 wt% of lidocaine disclosed by Chinhin (see discussions above). 
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05).
In the instant case, because the claimed 3.6 wt% to less than 5 wt% lidocaine, overlaps or lies inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Chinhin as evidenced by Pande differs from the invention of instant claim 7 only insofar as Chinhin as evidenced by Pande is not explicit in teaching pain caused by degenerative bone disease.
Gammaitoni is cited for teaching a method for using 5 wt% lidocaine patch, in order to treat patients suffering pain associated osteoarthritis (OA). Please see abstract, pages S15-S16, under the title “Materials and methods”, Figures 1-3 and Tables 1-3. OA is a degenerative joint disease (see page S14, under the title “Introduction”).
Accordingly, at the time the instant invention was made, one skilled in the art would have found it obvious to modify Chinhin as evidenced by Pande with Gammaitoni with a reasonable expectation of treating a patient suffering from pain (e.g., pain caused by degenerative bone disease). This is because: i) Chinhin as evidenced by Pande teaches that a lidocaine patch within the lidocaine composition limitations of claim 7, can be useful in treating pain (see discussions above); and ii) Gammaitoni teaches a method for using lidocaine patch, in order to treat pain caused by degenerative bone disease (see discussions above). 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Response to the Applicant’s Arguments/Declarations
Applicant argues on the grounds of what appears to be the Applicant’s position alleging that osteoarthritis (OA) is not a degenerative bone disease. Applicant cites: i) instant specification at ¶s 0081, 0084; ii) Appendix 16A-Appendix 16D; and iii) the declaration of Dr. J. Eric Castro (hereinafter, “Dr. Castro declaration”), in support of the Applicant’s allegations. Please see Remarks filed on 11/05/2021 and Dr. Castro declaration filed on 11/05/2021.
Applicant’s arguments have been fully considered but they are not found to be persuasive.
This is because Gammaitoni teaches that OA is a degenerative joint disease (see discussions above). The clinical presentation of OA is characterized by joint pain, tenderness, crepitus, bony enlargement, limitation of joint motion, loss of cartilage and varying degrees of localized inflammation. Please see page S14, 2nd ¶ on the left column.  The “joint” encompasses, for example, bone, cartilage and synovial fluid. Therefore, OA is a degenerative bone disease.
 Furthermore, at the time the instant invention was made (12/21/2011), OA was well-known in the art as a degenerative bone disease. For example:
1) Bentley (US Pub. No. 20060018976, published 01/26/2006, cited in response to the Applicant’s allegation), states:
 “Osteoarthritis is one of the most widespread forms of degenerative joint and bone diseases. The pathological condition is characterized by localized areas of loss of articular cartilage within the Synovial joints, associated with hypertrophy of the bone and thickening of the joint capsule” (emphasis added). Please see ¶ 0004.

	2) Wang et al (Huaxi Yixue, 2008, 23(5), 1219-1221, SciFinder Scholar Abstract Translation, cited in response to the Applicant’s allegation), discloses that OA is a kind of degenerative bone joint disease (see abstract).
	A review of the instant specification (e.g., ¶s 0081 and 0084), fails to provide any support for the Applicant’s allegation. The specification fails to provide any specific definition for “degenerative bone disease”, which excludes OA.
	The Dr. Castro declaration only states that Dr. Castro employs a different inclusion criteria for treating pain suffering OA and osteoporosis patients with lidocaine patch. However, there is nothing in the Dr. Castro declaration, which states that OA is not a degenerative bone disease.
For the reasons above and those made of record in the previous Office action, the rejections are maintained. 
Conclusion
No claim is allowable.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See abstract.